OFFICE   OF THE AYTORNEY                GENERAL       OF TEXAS

                                         AUSTIN
QDUuCIIUlcc
m.swmmv-




     Bonarable     iioumr    Garrison,        Jr,
     Diteotor Departaont            of Publto        Safety
     hap Yabry
     Austin, Taxa8
     Dear Mr. Barriron;




                                                                your lett6ror July
                                                             ion of thlr depert-
                                                             aotor or the Depart-
                                                             d authority to
                                                             t lraaybr oolleotea
                                                             t fund, which is pro-
                                                      701, R. C. 5,
                                                this fund will be available
                                               ng expensor OS tar, C. R.
                                           otriaal   Faglnaerlng, University
                                           light teoting laboratory,    in-
                                        p out of the state for thr purpose
                                  tlon on the latest te8ting teebnique,
                                        Conditionad upoa an afiirnmtive
                                    two quastlona,  you request that par-
                              d   t0 Mrr Ornnbwry             to make mild       trip.

                   8eotloa        5, mttw~a         6701, rsada     a8 r0ii0w81
                   mhy      perpIon,   iirm     or    corporation         my   aubm.lt
              to the State Iiighway Commlrsfon a lens, reflector
              or headlight    oontrol aevioe intended to meke 6
              headlight    oomply with the proviaiws  ai thlr hat,
              and make application    that the aama be tasted as to

                                                                     ..
                                                                          ..
                                                                           ,   151

Honorable   Eonsr Garrison,    Jr,,   Page   I!


      oonformlty     with the raqulreuanta       of this   Aot.
      Upon such application         being aado,   the dtate Highway
      Comlaslon shall,        upon notioe to the applioant,
      subiaft   suah lam,     refleotor    or headlight    oontrol
      detioe to the testing         sgsncs as herein designated
      with the rsqmst       that suoh device be tested aa to
      00Arortittywith the requ5.reaents or this .kat. Each
      auoh appliasnt      shall,    upon the ftling     of his applioa-
      tlon, pny to the State Highway Comlsslon              B ree or
      rirty dollars.       Ml auoh 5~0s shall ba nald by
      the State Highway Commission into the Stats ?reasurp,
      and they shsll be deposited in a fund to be k~~own
      3s the Highway      Light Toot Fmd, and the 3tate Treasurer
      Sh4ll   keep   suoh rkd separ‘dte. The xomys in suoh
      fun?, or so muoh or sham as my bs neoessary, shall
      ‘ssused. to meet the expense of :he tests 3s rerein
      provided,     and for suoh use they are hereby sppropriated,
      and the b&mos        thereof,     if any, shall be pold Into
      the State Highway Fund. Moneys in the nighway Light
      Test Fund a&all be npent under the direotion              of the
      State S$ghway ConmIssion, .md may be spent only to
      derrag the en~anses of testing          by the twsting agency
      herein provided r0r.n
           In an opinion dated Bay 3, 1958, addreesed to the
Ponor3ble Julian Eontgouary, state iilighway liapartmsnt, and
written by wsaistant Attorney General il. B. ‘2ope, this de-
partnient held that the duty of j?roriiling IUP tastiag   and
approrlr;g hi@nsy   lighting davioes under ;irtiola   8701 was
transferred to the Deptrtaent of iublio     Safety  at the time
that departmct    was areated by the Legislature    and the tjtate
Highxay yatrol transferred   to it.
            Consec;uently, after this transfer    for tha term
ori&mlly     used in the .+ot V&ate Highway COmmiSa~on”,
there mutt, after auoh transfer,     be aubvtituted   the words
*Department of Fublio     Safety”.  Your firot  qucIstiaA is
therefore   answered in the affirnatf78, SiAOS we find un
appro riation   of this fund ror the balanoe    of the present
bienn lpum, made by R. E. 570, Aots Forty-seventh     Legialaturr.
             Tour seoond question is likewise    answersd     in the
arrirmatire,     Ths expenses to be lnourred    oa this trip, in
our opinion,    are expenses properly lrioideat to the ;Ilaoharge
or the duty of testing     by the orflaial   wsncy,   to-vilt, the
   .



Honorable Homer Gqrrison,   Fags 3


University of Texas, dealgnated by the statute. The fund is,
by its terms, available for derraylng "the axpensea or teatlng
by the testing agemy", and la; de abovo ruled in response
to your first qmation, to bo expended under tha dlreotion or
the Dapartmentof Tub110 Safety for Juoh purposes.
          Wth refere,noeto ysur requsst ror pemission to
bo granted Mr. Grauberry to make the trip in question,
you are sdviaed that this m&tar ~21: be disposed of in-
;;;;;ednt or this opinion request, and by the usual tom
       .
                                 Yours very truly
                              ATTO!#K?YC23!3R.~L
                                               OF TKXAS



                                     Riohard W. Fairohild
                                                Assistant